                                           Case 3:19-cv-07423-JSC Document 95 Filed 03/01/21 Page 1 of 16




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DANIEL GONZALEZ, et al.,                         Case No. 19-cv-07423-JSC
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE: PRELIMINARY
                                                  v.                                        INJUNCTION
                                   9

                                  10       GREGORY J. AHERN, et al.,                        Re: Dkt. Nos. 71, 92, 94
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           In this putative class action, Plaintiffs—current and former inmates of Santa Rita Jail (“the

                                  14   Jail”)—bring numerous Section 1983 conditions of confinement claims against Alameda County,

                                  15   Wellpath Management, Inc. (“Wellpath”), and Aramark Correctional Services LLC (“Aramark”).
                                       Plaintiffs’ motion for preliminary injunction seeking redress regarding the prison’s allegedly
                                  16
                                       inadequate and unsanitary food is now pending before the Court.1 (Dkt. No. 71.) Having
                                  17
                                       considered the parties’ briefs and having the benefit of oral argument on February 11, 2021, the
                                  18
                                       Court DENIES Plaintiffs’ motion for preliminary injunction.
                                  19
                                                                                BACKGROUND
                                  20
                                               A. Third Amended Complaint Allegations2
                                  21
                                               Alameda County contracts with Aramark to provide food services at the Jail and other jail
                                  22
                                       facilities. (Third Amended Complaint (“TAC”), Dkt. No. 89 at ¶ 55.) 3 The kitchen at the Jail is
                                  23
                                       staffed primarily by prisoners that work under the supervision of Aramark. (Id. at ¶ 60.) In recent
                                  24

                                  25   1
                                         All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. No. 8, 16, 17, 21, 22, 68..)
                                  26   2
                                         Plaintiffs labeled their Third Amended Complaint as “Second Amended Complaint,” but they
                                       previously filed a Second Amended Complaint on August 31, 2020. (Compare Dkt. No. 89 with
                                  27   Dkt. No. 50.)
                                       3
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  28
                                       ECF-generated page numbers at the top of the documents.
                                          Case 3:19-cv-07423-JSC Document 95 Filed 03/01/21 Page 2 of 16




                                   1   years, Alameda County and Aramark have overseen a prisoner food budget reduction of 25%—

                                   2   $1.65 million. (Id. at ¶ 56.) These budget reductions have had a devastating effect on the quality

                                   3   and quantity of food at the prison. (Id. at ¶ 57.) Additionally, kitchen workers are not consistently

                                   4   tested for communicable diseases prior to beginning work in the kitchen. (Id. at ¶ 60.) For
                                       example, Willie Dudley, a former kitchen worker, was not tested for tuberculosis until two months
                                   5
                                       after starting work in the kitchen. (Id.)
                                   6
                                                      i.      Poor Kitchen Sanitation and Food Contamination
                                   7
                                              Used food trays are collected and deposited in the kitchen where they attract a variety of
                                   8
                                       animals and bugs. (Id. at ¶ 61, 64.) In addition, mice, rats, and birds eat food in the kitchen, leave
                                   9
                                       droppings on food preparation surfaces, and have been found inside cooking pans. (Id. at ¶ 61–
                                  10
                                       63.) The Jail food is served on plastic, reusable trays, but the tray washing system does not
                                  11
                                       consistently or reliably remove old food or clean the food trays. (Id. at ¶ 66.) The cleaning
                                  12
                                       process for used food trays requires that a worker dumps the trays in a large wash basin with
Northern District of California
 United States District Court




                                  13   soapy water where a pump circulates water that is intended to rinse the trays. (Id. at ¶ 68.) This
                                  14   soapy water is only changed once a day. (Id.) After the trays are removed from the soapy water,
                                  15   they are placed on a conveyor belt and run through a sanitization machine. (Id.) The sanitation
                                  16   process takes less than five minutes, and trays often still have food crusted to the bottom after
                                  17   being sanitized. (Id.) This is a longstanding problem that Defendants have failed to correct and is

                                  18   a result of Defendants’ custom of storing used food trays on the floor overnight. (Id. at ¶ 69.)

                                  19          Plaintiff Larry Gerrans was a federal pretrial detainee during his incarceration at the Jail,

                                  20   and other inmates told him to reject any food trays that had yellow or brown liquid—indicating rat

                                  21   urine—on top of the tray’s plastic cover. (Id. at ¶ 77.) In late September or early October 2019,
                                       Gerrans noticed rat feces between two pieces of bread that he was served, and he immediately
                                  22
                                       notified the housing unit deputy. (Id. at ¶ 78.) Upon Gerrans’s request, the housing unit deputy
                                  23
                                       turned on his body-worn camera and documented the presence of rat feces; also, Gerrans filed a
                                  24
                                       formal grievance. (Id.) Gerrans later learned that the housing unit deputy destroyed the rat feces
                                  25
                                       and never submitted his formal grievance. (Id.) There are numerous other instances where
                                  26
                                       prisoners have found dead animals, foreign objects, or animal droppings in their food. (Id. at ¶¶
                                  27
                                       80–83.)
                                  28
                                                                                         2
                                          Case 3:19-cv-07423-JSC Document 95 Filed 03/01/21 Page 3 of 16




                                   1                   ii.     Grievances regarding Food Issues

                                   2           Plaintiffs and class members have notified sheriff’s deputies and filed grievances because

                                   3   of the unsanitary food service conditions. (TAC at ¶¶ 70, 78, 82, 84, 85, 90.) As recently as

                                   4   August 14, 2020, class members filed a grievance because of dirty food service trays. (Id. at ¶ 70.)
                                       Plaintiffs allege that these grievances have been denied and Defendants have not changed their
                                   5
                                       procedures or improved sanitation practices. (Id.)
                                   6
                                               Class members have struggled to use the Jail’s grievance process to address these
                                   7
                                       sanitation issues. (Id. at ¶¶ 84–86.) Housing unit deputies have told class members that food
                                   8
                                       sanitation issues cannot be resolved by the grievance process because Aramark is responsible for
                                   9
                                       food at the Jail, and housing unit deputies have refused to accept grievances, thrown away
                                  10
                                       grievances, refused to turn on their body-worn cameras to document incidents, and destroyed
                                  11
                                       evidence. (Id. at ¶ 84.) Class member Darnell Ellis describes an incident where he had difficulty
                                  12
                                       obtaining a paper grievance form, and after obtaining and submitting the required paperwork, the
Northern District of California
 United States District Court




                                  13   housing unit deputies refused to process the grievance, assign it a number, and only processed it
                                  14   five days later due to his persistence. (Id. at ¶ 85.) After weeks, the Jail had still not responded to
                                  15   his grievance. (Id.)
                                  16           In addition, Plaintiffs allege that Alameda County and Aramark were placed on notice of
                                  17   the rat infestation and food sanitation issues because the female prisoners at the Jail filed a lawsuit

                                  18   that mirrors many of their claims, Mohrbacher, et al. v. Alameda County Sheriff’s Office, et al.,

                                  19   3:18-00050JD (filed January 4, 2018). (Id. at ¶ 86.) On August 26, 2020, there was an inspection

                                  20   of the kitchen, but Plaintiffs say the prison officials purposefully steered inspectors away from the

                                  21   scullery and the kitchen sanitation procedures were not appropriately inspected. (Id. at ¶ 87.) The
                                       Defendants have failed to fix, correct, or take affirmative action to remedy the problem of animals
                                  22
                                       in the kitchen. (Id. at ¶ 86.)
                                  23
                                               B. Procedural Background
                                  24
                                               Plaintiffs initially filed this putative class action on November 12, 2019, but did not serve the
                                  25
                                       defendants until after filing their amended complaint on May 7, 2020. (Dkt. Nos. 1, 12, 13, 15.) On
                                  26
                                       the same day Plaintiffs filed their amended complaint, they filed a motion for a temporary restraining
                                  27
                                       order that the Court subsequently denied. (Dkt. Nos. 12, 41.) While the motion for a temporary
                                  28
                                                                                           3
                                          Case 3:19-cv-07423-JSC Document 95 Filed 03/01/21 Page 4 of 16




                                   1   restraining order was pending, the County Defendants, Wellpath, and Aramark each filed separate

                                   2   motions to dismiss which the Court granted in part and denied in part. (Dkt. Nos. 18, 41, 34, 49.) The

                                   3   Court denied the motion as to Defendants’ exhaustion argument but found that Plaintiffs had failed to

                                   4   adequately allege their myriad constitutional claims challenging 20 separate conditions of confinement
                                       at the Jail. Plaintiffs were granted leave to amend (except with respect to their Fifth Amendment
                                   5
                                       claim). Plaintiffs thereafter filed a second amended complaint repleading all of their conditions of
                                   6
                                       confinement claims (except for the Fifth Amendment claim) and Defendants again moved to dismiss.
                                   7
                                       (Dkt. Nos. 50, 51, 52.)
                                   8
                                              While the motion to dismiss was pending, Plaintiffs filed a motion for preliminary
                                   9
                                       injunction against Alameda County and Aramark regarding the food issues at the Jail. (Dkt. No.
                                  10
                                       71.) Plaintiffs ask that the Court require Defendants to:
                                  11
                                                      (1) Implement and maintain a jail kitchen that is constructed,
                                  12                  equipped and operated in a clean and sanitary manner and is free of
Northern District of California




                                                      animals, birds, rodents, insects and vermin;
 United States District Court




                                  13
                                                      (2) All dishware and trays shall have residual food scrapped off,
                                  14                  washed, rinsed and sanitized per California Code and no dishware and
                                                      tray shall be reused unless said dishware and tray is free of food
                                  15                  residue and has been washed, rinsed and sanitized;

                                  16                  (3) Institute procedures and quality control processes to insure that all
                                                      food served is edible including:
                                  17                          a. No spoiled food;
                                                              b. No food with foreign objects – particularly non-food
                                  18                              objects;
                                                              c. No food which has been contaminated by animals, birds,
                                  19                              rodents, insects and vermin; and,
                                                              d. All food is properly handled, refrigerated and heated,
                                  20                              without excessive heating;

                                  21                  (4) Quality controls are implemented to insure that trays meet portion
                                                      size and has all items called for in the menu;
                                  22
                                                      (5) Food production adheres to menus; and,
                                  23
                                                      (6) Special diet needs are met.
                                  24
                                       (Dkt. No. 71 at 3.) The motion for preliminary injunction is now fully briefed and Alameda
                                  25
                                       County has raised an objection to the Plaintiffs’ reply. (Dkt. No. 90.)
                                  26          Two days after the preliminary injunction motion was filed, the Court granted in part and
                                  27   denied in part the Defendants’ motion to dismiss. (Dkt. No. 73.) As relevant here, the motion was
                                  28   denied as to the Plaintiffs’ claims regarding the unsanitary and contaminated condition of the food,
                                                                                          4
                                          Case 3:19-cv-07423-JSC Document 95 Filed 03/01/21 Page 5 of 16




                                   1   but was granted as to complaints about the food’s nutritional content with leave to amend. (Id.)

                                   2   Plaintiffs filed the now operative Third-Amended Complaint after the motion for a preliminary

                                   3   injunction was fully briefed. (Dkt. No. 89.) They did not plead any new food-related claims,

                                   4   including any claims about the food’s nutritional content. Compare (Dkt No. 89 ¶¶ 71–76, 88–90)
                                       with (Dkt. No. 50 ¶¶ 71–76, 88–90) (same).
                                   5
                                                                                LEGAL STANDARD
                                   6
                                                “On a motion for a preliminary injunction, plaintiffs must make a ‘threshold showing’ of
                                   7
                                       four factors.” E. Bay Sanctuary Covenant v. Barr, 964 F.3d 832, 844-845 (9th Cir. 2020) (internal
                                   8
                                       citation omitted).
                                   9
                                                       Plaintiffs must show that (1) they are likely to succeed on the merits, (2)
                                  10                   they are likely to “suffer irreparable harm” without relief, (3) the balance
                                                       of equities tips in their favor, and (4) an injunction is in the public
                                  11                   interest. When the government is a party, these last two factors merge.
                                  12   Id. Alternatively, “‘serious questions going to the merits’ and a balance of hardships that tips
Northern District of California
 United States District Court




                                  13   sharply towards the plaintiff can support issuance of a preliminary injunction, so long as the

                                  14   plaintiff also shows that there is a likelihood of irreparable injury and that the injunction is in the

                                  15   public interest.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011) (“[W]e
                                       hold that the ‘serious questions’ approach survives Winter when applied as part of the four-
                                  16
                                       element Winter test.”). The party seeking an injunction bears the burden of establishing these factors
                                  17
                                       are satisfied. See Klein v. City of San Clemente, 584 F.3d 1196, 1201 (9th Cir. 2009). A preliminary
                                  18
                                       injunction is an “extraordinary and drastic remedy, one that should not be granted unless the movant,
                                  19
                                       by a clear showing, carries the burden of persuasion.” Lopez v. Brewer, 680 F.3d 1068, 1072 (9th
                                  20
                                       Cir. 2012) (internal quotation marks and citation omitted).
                                  21
                                                                                    DISCUSSION
                                  22
                                           I.      PLRA Exhaustion
                                  23
                                                As a threshold matter, the County argues that Plaintiffs have failed to exhaust their
                                  24   administrative remedies under the Prison Litigation Reform Act (“PLRA”). Under the PLRA,
                                  25   “[n]o action shall be brought with respect to prison conditions under . . . [42 U.S.C. § 1983], or
                                  26   any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until
                                  27   such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a) (2018).
                                  28   “Courts may not engraft an unwritten ‘special circumstances’ exception onto the PLRA’s
                                                                                            5
                                          Case 3:19-cv-07423-JSC Document 95 Filed 03/01/21 Page 6 of 16




                                   1   exhaustion requirement. The only limit to § 1997e(a)’s mandate is the one baked into its text: An

                                   2   inmate need exhaust only such administrative remedies as are ‘available.” Ross v. Blake, 136 S.

                                   3   Ct. 1850, 1862 (2016) (internal citation and quotation marks omitted). A remedy is unavailable

                                   4   where: (1) the procedure “operates as a simple dead end” because the “relevant administrative
                                       procedure lacks authority to provide any relief” or “administrative officials have apparent
                                   5
                                       authority, but decline ever to exercise it[;]” (2) the “administrative scheme [is] so opaque that . . .
                                   6
                                       no reasonable prisoner can use them[;]” or (3) when “prison administrators thwart inmates from
                                   7
                                       taking advantage of a grievance process through machination, misrepresentation, or intimidation.”
                                   8
                                       Id. at 1859–60 (internal citations omitted).
                                   9
                                              Plaintiffs’ TAC alleges that prisoners have attempted, but were thwarted, from exhausting
                                  10
                                       their claims regarding the food sanitation issues, and provides specific examples where
                                  11
                                       Defendants failed to accept grievances, respond to grievances, and properly document issues
                                  12
                                       raised by prisoners. See, e.g., (Dkt. No. 89 ¶¶ 84–85.) Further, as exhaustion is a non-
Northern District of California
 United States District Court




                                  13   jurisdictional affirmative defense, the County bears the burden of proving that there was an
                                  14   available remedy that was not exhausted. See Rumbles v. Hill, 182 F.3d 1064, 1067–68 (9th Cir.
                                  15   1999), overruled on other grounds by Booth v. Churner, 532 U.S. 731, 731 (2001); see also
                                  16   Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015) (“[A] defendant must first prove that
                                  17   there was an available administrative remedy and that the prisoner did not exhaust that available

                                  18   remedy . . . Then, the burden shifts to the plaintiff, who must show that there is something

                                  19   particular in his case that made the existing and generally available administrative remedies

                                  20   effectively unavailable to him by showing that the local remedies were ineffective, unobtainable,

                                  21   unduly prolonged, inadequate, or obviously futile . . . The ultimate burden of proof, however,
                                       remains with the defendants.”). Defendants have not offered any evidence of additional
                                  22
                                       administrative remedies; they merely assert: “Plaintiffs do not present adequate evidence to excuse
                                  23
                                       them from exhaustion, and Defendants challenge the Petition on this basis as well.” (Dkt. No. 80
                                  24
                                       at 5 n.1.) Given Plaintiffs’ allegations that they attempted to exhaust, but were thwarted, and the
                                  25
                                       County’s failure to identify administrative remedies that the prisoners did not exhaust, the County
                                  26
                                       has not met its burden of demonstrating that Plaintiffs’ claims are barred for failure to exhaust
                                  27
                                       under the PLRA.
                                  28
                                                                                          6
                                          Case 3:19-cv-07423-JSC Document 95 Filed 03/01/21 Page 7 of 16




                                   1       II. Preliminary Injunction

                                   2                                     1. Likelihood of Success on the Merits

                                   3           The first preliminary injunction factor is the most important—likely success on the merits.

                                   4   Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015). The rights of pretrial detainees arise
                                       under the Fourteenth Amendment’s due process clause and the rights of convicted prisoners arise
                                   5
                                       under the Eighth Amendment. Bell v. Wolfish, 441 U.S. 520, 527–28 (1979); see also Castro v.
                                   6
                                       Cty. of Los Angeles, 833 F.3d 1060, 1067–68 (9th Cir. 2016) (“Inmates who sue prison officials
                                   7
                                       for injuries suffered while in custody may do so under the Eighth Amendment’s Cruel and
                                   8
                                       Unusual Punishment Clause or, if not yet convicted, under the Fourteenth Amendment’s Due
                                   9
                                       Process Clause.”) Because 85% of Plaintiffs and class members are pretrial detainees, the Court
                                  10
                                       evaluates their claim under the Fourteen Amendment’s more stringent deliberate indifference
                                  11
                                       standard. (Dkt. No. 89 at ¶ 11; Dkt. No. 73 at 6.) Under this standard, a pretrial detainee must
                                  12
                                       demonstrate:
Northern District of California
 United States District Court




                                  13
                                                         (i) the defendant made an intentional decision with respect to the
                                  14                     conditions under which the plaintiff was confined; (ii) those
                                                         conditions put the plaintiff at substantial risk of suffering serious
                                  15                     harm; (iii) the defendant did not take reasonable available measures
                                                         to abate that risk, even though a reasonable official in the
                                  16                     circumstances would have appreciated the high degree of risk
                                                         involved—making the consequences of the defendant's conduct
                                  17                     obvious; and (iv) by not taking such measures, the defendant caused
                                                         the plaintiff's injuries.
                                  18   Gordon v. Cty. of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018). With respect to the third element,
                                  19   “the plaintiff must ‘prove more than negligence but less than subjective intent—something akin to
                                  20   reckless disregard.’” Id.
                                  21           Plaintiffs’ motion raises three primary concerns: inadequate kitchen cleanliness,
                                  22   contaminated food, and food that lacks sufficient nutritional value. The Court addresses these

                                  23   issues in turn.

                                  24                                      a. Inadequate Kitchen Cleanliness

                                  25           Plaintiffs’ cleanliness issues are two-fold: (1) that there are pest and vermin issues, and (2)

                                  26   that there are insufficient cleaning procedures for the food trays.
                                               i.        Pests and Vermin
                                  27
                                               Plaintiffs allege that the Jail kitchen is insufficiently clean and houses numerous pests and
                                  28
                                                                                          7
                                          Case 3:19-cv-07423-JSC Document 95 Filed 03/01/21 Page 8 of 16




                                   1   vermin whose droppings get in the food. An inmate kitchen worker reported that in November

                                   2   2020 she witnessed rat droppings in another inmate’s food tray in one instance and a cockroach in

                                   3   another inmate’s food tray in another instance. (Dkt. No. 71-2, Anderson Decl. ¶ 4.) An inmate

                                   4   kitchen worker, also in November, 2020, saw a mouse jump out of a box of cookies. (Dkt. No.
                                       71-3, Barajas Decl. ¶ 2, 3.) The same inmate also reported that at night there are birds living in
                                   5
                                       the kitchen, flapping around. (Id. at ¶ 3.) An inmate kitchen worker saw rodents in the dry
                                   6
                                       storage area in the kitchen. (Dkt. No. 71-4, Felder Decl. ¶ 3.) An inmate, in July 2020, found
                                   7
                                       what appeared to be rat or mouse feces in his cup at lunch. (Dkt. No. 71-6, Mellion Decl. ¶ 2.)
                                   8
                                       Plaintiffs’ counsel subsequently had the pellets tested by a licensed Alameda County Vector
                                   9
                                       Ecologist that confirmed the pellets were mouse fecal pellets. (Dkt. No. 71-14, Swartz Decl. ¶ 2.)
                                  10
                                       On October 13, 2020, a pretrial detainee reported seeing rat feces and cockroaches in the kitchen.
                                  11
                                       (Dkt. No. 71-9, Reeves Decl. ¶ 3.) She said that the Jail kitchen does not have a door; instead,
                                  12
                                       there are plastic flaps hanging from the doorways (strip doors), but they do not go all the way to
Northern District of California
 United States District Court




                                  13   the floor—this contributes to the vermin infestation. (Id. at ¶ 10.) She has seen many rats in the
                                  14   kitchen, but no traps. (Id. at ¶ 5.) She reported seeing a rat jump out of a pot of chili, (Id. at ¶ 6),
                                  15   and found a rat inside a box of condiments. (Id. at ¶ 7.) She saw cockroaches falling from the
                                  16   ceiling and vents in the kitchen scullery. (Id. at ¶ 8.) She has also seen birds walking into the
                                  17   kitchen under the plastic flaps. (Id. at ¶ 10.) On October 22, 2020, she reported finding a mouse

                                  18   in the kitchen break room. (Id. at ¶ 11.) Four days later she accidentally ate a cockroach that was

                                  19   in her food tray. (Id. at ¶ 14.) On November 15, 2020 she saw pigeons flying around the kitchen,

                                  20   and bird feces on the walls and kitchen lights. (Id. at ¶ 15.)

                                  21           Another inmate kitchen worker has seen mice, rats, and birds in many parts of the kitchen,
                                       and has seen cockroaches, rat feces, bird droppings, and rodent urine. (Dkt. No. 71-13, Taylor
                                  22
                                       Decl. ¶ 5.) She saw the Aramark supervisor dust rat feces off trays, and has also seen the Aramark
                                  23
                                       supervisor pull bugs out of food with her bare hands. (Id. at ¶ 10.) The inmate found rat feces in
                                  24
                                       food before it was sealed onto the trays, (Id. at ¶ 13), and observed large bins filled with dirty trays
                                  25
                                       sitting out overnight; these dirty trays provide easy access and ample food for the rats and birds
                                  26
                                       that live in the kitchen. (Id. at ¶ 21.) An inmate worker reported finding a rat in the freezer and
                                  27
                                       maggots in his beans. (Id. at ¶ 6.) Another inmate kitchen worker reported an Aramark supervisor
                                  28
                                                                                           8
                                          Case 3:19-cv-07423-JSC Document 95 Filed 03/01/21 Page 9 of 16




                                   1   picked rat poop off of a food tray with her bare hand and threw it away. (Dkt. No. 71-17, Zamora

                                   2   Decl. ¶ 5.) He stated that there are rats, birds, and cockroaches on the food preparation line. (Id.

                                   3   at ¶ 8.) He also reported seeing rats at least three times a week and said that there are rats coming

                                   4   in and out of a fist sized hole in the sheetrock of the scullery. (Id. at ¶ 9, 11.) Another inmate
                                       kitchen worker reported birds roosting in the kitchen and seeing birds at least three times a week
                                   5
                                       in the kitchen. (Id. at ¶ 12.) He also said bird feathers and bird feces are in the kitchen. (Id. at ¶
                                   6
                                       12.)
                                   7
                                               There is no dispute that the County—not Aramark—is the party responsible for kitchen
                                   8
                                       pest control. The County offers evidence that it has taken numerous steps to ensure that the
                                   9
                                       kitchen remains free of vermin and outside animals. Since October 2019, it has contracted with
                                  10
                                       McCauley Agricultural Pest Services to perform integrated pest management at the Jail five days a
                                  11
                                       week. (Dkt. No. 80-3, Pittsenbarger Decl. at ¶ 7.) These services include inspecting traps and
                                  12
                                       monitoring the perimeter of the kitchen, bakery, dry storeroom, and all associated closets and
Northern District of California
 United States District Court




                                  13   mechanical rooms. (Id. at ¶ 8.) McCauley logs how much pest activity is observed and notes
                                  14   every area where there is pest activity. (Id.) McCauley sprays the kitchen on a bi-weekly basis to
                                  15   control insects. (Id. at ¶ 9.) Within the kitchen, there are 30 multi-catch traps to snare rodents and
                                  16   insects. (Id. at ¶ 10.) Within the dry storage there are 10 snap-type single-catch traps along the
                                  17   pipe chases. (Id. at ¶ 10.) There are 20–30 glue board monitors, which catch all types of pests, in

                                  18   the oven control areas, closets, and sprinkler risers. (Id. at ¶ 10.) Also, the exterior perimeter of

                                  19   the facility has 40 rodent stations to stop rodents from entering the building, and those are checked

                                  20   multiple times a week. (Id. at ¶ 11.) According to McCauley, the traps outside the kitchen catch

                                  21   far more rodents than the traps inside the kitchen, and McCauley believes that their program is
                                       effective because they have not caught a rat inside the Jail for several months. (Id. at ¶ 13–14.) In
                                  22
                                       addition, the Jail utilizes strip doors to prevent bird entry into the kitchen, and the Jail has utilized
                                  23
                                       McCauley to install bird netting on the exterior of the facility that minimizes the birds’ ability to
                                  24
                                       perch around the facility. (Id. at ¶ 15.)
                                  25
                                               Stuart Barnes, the Sergeant responsible for oversight of the Jail kitchen, bakery, and food
                                  26
                                       transport, attests there are vermin and pest traps throughout the kitchen and storage areas, and bulk
                                  27
                                       food and ingredients are stored off of the ground. (Dkt. No. 80-2, Barnes Decl. ¶ 4, 12, 14); see
                                  28
                                                                                           9
                                         Case 3:19-cv-07423-JSC Document 95 Filed 03/01/21 Page 10 of 16




                                   1   also (Dkt. No. 81-4, Weiss Decl. ¶¶ 14, 19) (corroborating the precautions mentioned by Sergeant

                                   2   Barnes).

                                   3          In August 2020 the kitchen and bakery passed its Environmental Health Inspection. (Dkt.

                                   4   No. 80-1, Auyeung Decl. ¶ 8.) The main kitchen was inspected by Jane Auyeung, a Supervising
                                       Environmental Health Specialist with the Alameda County Department of Environmental Health.
                                   5
                                       (Id. at ¶ 2.) Ms. Auyeung has worked as an Environmental health specialist and inspected retail
                                   6
                                       food facilities for thirteen years. (Id. at ¶ 6.) One of her responsibilities is oversight of the team of
                                   7
                                       Registered Environmental Health Specialists that monitors all retail food facilities within the
                                   8
                                       County, except the City of Berkeley. (Id. at ¶ 3.) During the most recent inspection of the
                                   9
                                       kitchen, she noted how well-run the kitchen facility was and how it compared favorably to other
                                  10
                                       commercial facilities. (Id. at ¶ 9.) There were no issues related to vermin, and there was no
                                  11
                                       evidence of any infestation of rats, mice, birds, or other pests. (Id. at ¶ 9.) All of the food was
                                  12
                                       stored as required by the California Retail Food Code. (Id. at ¶ 9.) Ms. Auyeung also supervised
Northern District of California
 United States District Court




                                  13   the most recent inspection of the Jail’s bakery. (Id. at ¶ 10.) There were mouse droppings found
                                  14   during that inspection, but they appeared to be old and there was no evidence of an active
                                  15   infestation of mice or any other vermin in the facility. (Id.) The County Department of
                                  16   Environmental Health verified that the Jail has a pest control service, and the facility was overall
                                  17   clean and well run—it passed inspection without further remedy required. (Id.)

                                  18          Likewise, Joseph Martinez is the Jail Lead Cook Supervisor for Aramark and he

                                  19   specifically denies that an inmate kitchen worker told him she witnessed a mouse jump out of a

                                  20   box of cookies, that he giggled when told pigeons were flying around the kitchen, or that he threw

                                  21   away a bag of Sloppy Joe sauce with a cockroach in it. (Dkt. No. 81-2, Martinez Decl. ¶ 2–5.)
                                       Aramark’s General Manager at the Jail, Robin Weiss, personally investigated the claim that there
                                  22
                                       were maggots in the beans; she found these were not maggots, but instead the skins of the beans
                                  23
                                       that separate from cooked navy beans. (Dkt. No. 81-4, Weiss Decl. ¶ 15.)
                                  24
                                              In light of the County’s evidence, Plaintiffs have not shown a likelihood to succeed on the
                                  25
                                       merits. While there clearly was a pest problem, at a minimum, under prong three of the deliberate
                                  26
                                       indifference standard and on this record the Court cannot conclude that Defendants have not put
                                  27
                                       sufficient measures in place. Indeed, in light of these measures, at oral argument Plaintiffs
                                  28
                                                                                          10
                                         Case 3:19-cv-07423-JSC Document 95 Filed 03/01/21 Page 11 of 16




                                   1   confirmed that they have narrowed the preliminary injunctive relief they seek on this issue to

                                   2   construction of a solid door to the kitchen. They contend that California Retail Food Code §

                                   3   114259 “require[s] replacing the hanging plastic sheets with a solid barrier outdoors to prevent the

                                   4   entry of vermin, rodents, and birds.” (Dkt. No. 71-1, Memorandum of Points and Authorities at
                                       16.) Not so. The Code requires that “[a] food facility shall at all times be constructed, equipped,
                                   5
                                       maintained, and operated as to prevent the entrance and harborage of animals, birds, and vermin,
                                   6
                                       including, but not limited to, rodents and insects.” Cal. Retail Food Code § 114259 (2007). Given
                                   7
                                       that the Jail kitchen passed inspection, and the record evidence, the Court cannot conclude that the
                                   8
                                       Jail door violates state law.
                                   9
                                               ii.     Food Tray Cleanliness
                                  10
                                               Plaintiffs further allege that food service trays are not clean, and there are insufficient
                                  11
                                       workers in the scullery. All food trays are supposed to come wrapped in plastic wrap, and one of
                                  12
Northern District of California




                                       the inmate workers that distributes food trays reports that every day there are at least a few trays
 United States District Court




                                  13
                                       that have damaged plastic wrap or are not fully sealed. (Dkt. No. 71-10, Rivera Decl. ¶ 4.) He
                                  14
                                       also reported that four to five times a week he finds leftover remnants from previous meals on his
                                  15
                                       tray of food. (Id. at ¶ 3.) An inmate reported receiving dirty and stained food trays on multiple
                                  16
                                       occasions due to food from previous meals being cooked into the trays. (Dkt. No. 71-4, Felder
                                  17   Decl. ¶ 2.) They also reported receiving dirty, cracked, and uncovered food tray as recently as
                                  18   September 2020. (Id.) Another inmate reported that when he receives a hard-plastic tray it
                                  19   usually comes with food caked on the sides and bottom. (Dkt. No. 71-7, Misch Decl. ¶ 13.) In
                                  20   September 2020, an inmate reported finding and accidentally ingesting sharp metal pieces in his
                                  21   oatmeal. (Dkt. No. 71-8, Paschal Decl. ¶ 2–4.) He subsequently stopped eating food served on
                                  22   trays, but recalls that around three times a week the plastic cover on his food tray was not sealed.

                                  23   (Id. at ¶ 6.) An inmate kitchen worker reported seeing three to four trays a day that are not sealed

                                  24   by their plastic covering. (Dkt. No. 71-9, Reeves Decl. ¶ 12.) Another class member reported that

                                  25   over half the time his food trays are contaminated with food from a previous meal. (Dkt. No. 71-
                                       12, Shackleford Decl. ¶ 6.) Another inmate reports that a third of the time, the plastic on his tray
                                  26
                                       is not sealed. (Dkt. No. 71-10, Rivera Decl. ¶ 7.) An inmate kitchen worker reported seeing the
                                  27
                                       Aramark supervisor pulling dirty trays out of the garbage and reusing them. (Dkt. No. 71-13,
                                  28
                                                                                          11
                                         Case 3:19-cv-07423-JSC Document 95 Filed 03/01/21 Page 12 of 16




                                   1   Taylor Decl. ¶ 9.) She also said that there are inadequate workers and tools to clean trays in the

                                   2   scullery. (Id. at ¶ 22.) Another inmate reported receiving a tray with old, residual food burnt into

                                   3   it in November 2020. (Dkt. No. 71-15, Upshaw Decl. ¶ 5.)

                                   4          In contrast to the pest issue, Aramark is the party responsible for cleanliness of the kitchen
                                       and trays. Aramark submits evidence that is has a comprehensive program in place to ensure
                                   5
                                       kitchen cleanliness: dirty trays are initially placed in large bins; the trays are then placed on racks
                                   6
                                       where they are hosed off; the trays are then placed in two large industrial agitating tubs with soapy
                                   7
                                       water, the tubs are drained and refilled with fresh soapy water every couple of hours; the trays are
                                   8
                                       then loaded into an industrial dishwasher where they are rinsed and then sanitized. (Dkt. No. 81-
                                   9
                                       4, Weiss Decl. ¶ 20.) According to Aramark, any tray that is not clean is washed again, trays are
                                  10
                                       inspected before they are sent down the line for meal assembly, and if a tray is not clean, it is
                                  11
                                       placed in a bin and rewashed. (Id.) Aramark also asserts that there are four to twelve people
                                  12
                                       working in the scullery at a time. (Id. at ¶ 21.)
Northern District of California
 United States District Court




                                  13          These cleanliness procedures are corroborated by Sergeant Barnes—he reports inmate
                                  14   kitchen workers are trained to remove dirty trays from the line and place them in the scullery.
                                  15   (Dkt. No. 80-2, Barnes Decl. ¶ 8.) Likewise, deputies are instructed to report dirty trays to kitchen
                                  16   workers. (Id. at ¶ 10.) Sergeant Barnes reports that after trays are sealed they are inspected by
                                  17   inmate kitchen workers and Aramark employees, and there are several layers of inspection to

                                  18   check for improperly sealed trays. (Id. at ¶ 15.) He also investigated the report that an inmate had

                                  19   swallowed a sharp metal object, and he concluded that it was highly unlikely that razor blades

                                  20   were placed in an inmate’s food. (Id. at ¶ 34–36.) (basing his determination on a number of

                                  21   factors, including the fact that there is no way for an inmate to know where the food was going to
                                       be delivered, there is no guarantee that an inmate will not receive contaminated food themselves,
                                  22
                                       and inmates are monitored by deputies throughout their time in the kitchen). Additionally, the Jail
                                  23
                                       kitchen provides food to other facilities in other counties, and Sergeant Barnes has not received
                                  24
                                       reports from other facilities similar to those provided by Plaintiffs. (Id. at ¶ 37.)
                                  25
                                              Aramark also refutes the declarations provided by various inmates. Margarita Reyes is the
                                  26
                                       Aramark Cook Supervisor for the Jail, and she has worked in the Jail kitchen for 21 years. (Dkt.
                                  27
                                       No. 81-3, Reyes Decl. ¶ 1–2.) Ms. Reyes stated that she has never seen rat feces on the trays,
                                  28
                                                                                           12
                                         Case 3:19-cv-07423-JSC Document 95 Filed 03/01/21 Page 13 of 16




                                   1   dusted rat feces off of a tray, pulled bugs out of the food, or pulled trays out of the garbage to be

                                   2   used on the meal assembly line. (Id. at ¶ 3–7.)

                                   3          During oral argument, Plaintiffs alleged that the cleaning procedures described by Sergeant

                                   4   Barnes and Robin Weiss are inconsistent. They are not. Sergeant Barnes maintains: “The food
                                       trays go through a rigorous washing process wherein the uneaten food is thrown away and scraped
                                   5
                                       from the trays before the trays are then washed in the scullery.” (Dkt. No. 80-2, Barnes Decl. ¶ 8.)
                                   6
                                       This description of the kitchen’s cleaning process does not contradict the account offered by Robin
                                   7
                                       Weiss. (Dkt. No. 81-4, Weiss Decl. ¶ 20.) Plaintiffs also argued that Sergeant Barnes does not
                                   8
                                       have any personal knowledge of the kitchen. Again, this assertion ignores the record. Sergeant
                                   9
                                       Barnes attests that he spends eight to ten hours a day in the food preparation areas, and he is
                                  10
                                       responsible for oversight of the kitchen, bakery, and food transport at the Jail. (Dkt. No. 80-2,
                                  11
                                       Barnes Decl. ¶ 8.) These responsibilities give Sergeant Barnes personal knowledge of what is
                                  12
                                       happening in the Jail’s food preparation areas.
Northern District of California
 United States District Court




                                  13          As with the vermin/pest issue, given the state of record the Court does not find that
                                  14   Plaintiffs have shown a likelihood of success on the merits of their claim that Aramark’s handling
                                  15   of food trays cleanliness is constitutionally deficient.
                                  16                                           b. Food Contamination
                                  17          Plaintiffs also allege that the kitchen regularly serves inmates contaminated food at the Jail.

                                  18   (Dkt. No. 71-4, Felder Decl. ¶ 2); (Dkt. No. 71-13 Taylor Decl. ¶ 5); (Dkt. No. 71-17, Zamora Decl. ¶

                                  19   8–9, 12.) They allege that the fruit and vegetables are so wilted that they are inedible. (Dkt. No.

                                  20   71-7, Misch Decl. ¶ 9); (Dkt. No. 71-10, Rivera Decl. ¶ 6); (Dkt. No. 71-6, Mellion Decl. ¶ 6.) They

                                  21   report numerous instances where individuals have been served food that is laden with foreign
                                       objects or rat feces. (Dkt. No. 71-8, Kajuan Decl. ¶ 2–3); (Dkt. No. 71-6, Mellion Decl. ¶ 2.)
                                  22
                                       Others attest that food is left in warming ovens for hours. (Dkt. No. 71-16, Vargas Decl. ¶ 3.)
                                  23
                                       Contributing to the food contamination issues, and as discussed above, inmates contend that the
                                  24
                                       food trays are frequently not sealed by their required plastic covering. (Dkt. No. 71-17, Zamora
                                  25
                                       Decl. ¶ 6.)
                                  26
                                              The County responds that it has instituted several policies and procedures to ensure that the
                                  27
                                       food service meets all the required health and safety regulations. In particular, Sergeant Barnes
                                  28
                                                                                          13
                                           Case 3:19-cv-07423-JSC Document 95 Filed 03/01/21 Page 14 of 16




                                   1   reports that food is packaged and sealed onto clean food trays to prevent spoilage. (Dkt. No. 80-2,

                                   2   Barnes Decl. ¶ 14.) He attests that he has personally witnessed kitchen workers removing trays

                                   3   that did not seal properly and returning trays to the sealing machine. (Id. at ¶ 15.) The Jail

                                   4   requires that housing unit deputies unload the food service carts shortly after arriving in the
                                       housing units, and an alarm or the Jail’s control center prevents food from sitting out for too long.
                                   5
                                       (Id. at ¶ 19.) Trays must be offloaded quickly because the carts must return to the kitchen so that
                                   6
                                       the next meal can be served. (Id. at ¶ 21.) The Jail makes extra meals available in case a prisoner
                                   7
                                       complains that there is an issue with their food. (Id. at ¶ 23.) Sergeant Barnes is unaware of any
                                   8
                                       instances where food was left in the warming ovens for an excessively long period of time, and if
                                   9
                                       a housing unity deputy did this they would be subject to disciplinary action. (Id. at ¶ 32.)
                                  10
                                              Aramark likewise contends that it has a number of policies designed to prevent food
                                  11
                                       contamination. Aramark has established procedures to ensure a sanitary kitchen and it requires
                                  12
                                       that Aramark employees and inmate workers are trained on these procedures. (Dkt. No. 81 at 9.)
Northern District of California
 United States District Court




                                  13   Aramark attests that it complies with all of the requirements of the California Department of
                                  14   Public Health. (Dkt. No. 81-4, Weiss Decl. ¶ 9.) All Aramark managers have Serv Safe
                                  15   certifications. 4 (Id.) Meals are inspected for palatability and to ensure that no contamination has
                                  16   occurred both before and after the meals are placed on individual trays and sealed; trays that do
                                  17   not seal properly are returned to the sealing machine. (Id. at ¶ 11, 12.) Food or trays that fall on

                                  18   the floor are immediately discarded or washed. (Id. at ¶ 10.)

                                  19          Given the procedures that Aramark and the County have put in place, Plaintiffs have not

                                  20   shown a likelihood of success on the merits of their claim that Defendants have been deliberately

                                  21   indifferent to their health and safety needs because of food contamination at the Jail.
                                                                         c. Food Lacking Nutritional Value
                                  22
                                              The Court granted Defendants’ motion to dismiss Plaintiffs’ claims of constitutional harm
                                  23
                                       due to the inadequate nutritional value of the food, but granted Plaintiffs leave to amend “[t]o the
                                  24
                                       extent that Plaintiffs can allege specific facts suggesting that the nutritional content of the food is
                                  25

                                  26
                                       4
                                  27    “ServSafe is a food and beverage safety training and certificate program administered by the
                                       U.S. National Restaurant Association. The program is accredited by ANSI and the Conference for
                                  28   Food Protection.” ServSafe, WIKIPEDIA (last updated Jan. 19, 2021),
                                       https://en.wikipedia.org/wiki/ServSafe.
                                                                                       14
                                            Case 3:19-cv-07423-JSC Document 95 Filed 03/01/21 Page 15 of 16




                                   1   constitutionally deficient.” (Dkt. No. 73 at 15.) Plaintiffs did not amend their complaint to allege

                                   2   that the nutritional content of the prison’s food was constitutionally deficient. Compare (Dkt No.

                                   3   89 ¶¶ 71–76, 88–90) with (Dkt. No. 50 ¶¶ 71–76, 88–90) (same); see (Dkt. No. 89 ¶¶ 206–10.)

                                   4   Furthermore, at oral argument, Plaintiffs confirmed that they were no longer seeking a preliminary
                                       injunction on this ground.
                                   5
                                                                                        ***
                                   6
                                               Given Defendants’ evidence—which has not been tested through discovery—Plaintiffs
                                   7
                                       have not satisfied all of the elements of the deliberate indifference test required by the Fourteenth
                                   8
                                       Amendment on any of their claims; therefore, Plaintiffs have not shown a likelihood of success on
                                   9
                                       the merits and have not raised “serious questions” about their success on the merits.
                                  10
                                                                        EVIDENTIARY OBJECTIONS
                                  11
                                               In light of the Court’s ruling, it overrules Defendants’ objections to Plaintiffs’ evidence.
                                  12
                                       The Court notes however, that the inmate witness declarations are acceptable. Plaintiffs cannot be
Northern District of California
 United States District Court




                                  13   expected to obtain physically-signed declarations given restrictions in place due to the Covid-19
                                  14   pandemic.
                                  15                             REQUEST FOR EVIDENTIARY HEARING
                                  16           Shortly after oral argument on the preliminary injunction motion, Plaintiffs filed a request
                                  17   for an evidentiary hearing. (Dkt. No. 94.) The Court agrees that resolution of the issues raised by

                                  18   the motion will require resolution of disputes of fact; however, such disputes cannot be adequately

                                  19   resolved without the benefit of discovery and testing of each party’s evidence. Further, it may be

                                  20   a circumstance where consolidation of a preliminary injunction motion with a trial on the merits is

                                  21   required. See Fed. R. Civ. P.65(a)(2). As discussed at oral argument, written discovery can
                                       commence on claims that survived the motion to dismiss, as well as any agreed-to inspections of
                                  22
                                       the premises.
                                  23
                                                                                  CONCLUSION
                                  24
                                               For the reasons explained above, the motions for a preliminary injunction and an
                                  25
                                       evidentiary hearing are DENIED.
                                  26
                                               This Order disposes of Docket Nos. 71, 92, 94.
                                  27

                                  28   //
                                                                                         15
                                         Case 3:19-cv-07423-JSC Document 95 Filed 03/01/21 Page 16 of 16




                                   1         IT IS SO ORDERED.

                                   2   Dated: March 1, 2021

                                   3

                                   4
                                                                                     JACQUELINE SCOTT CORLEY
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            16
